Status of the Application
This Office action is in response to the Amendment and Remarks filed 12 September 2022.
The objection to the Specification is withdrawn in view of Applicant’s amendment. The Examiner notes Applicant’s correction of the ADS.
The objection to the claim 1 is withdrawn in view of Applicant’s amendments.
The Nonstatutory Double Patenting rejections over U.S. Patents 10,100,371 and 10,428,393 are withdrawn in view of Applicant’s arguments.
Terminal Disclaimer
The terminal disclaimer filed on 12 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,466,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,133,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus of the ‘474 claims both render obvious and anticipate the instantly claimed invention(s).
	Applicant argues that the claims of the instant application are drawn to maize chromosomal target sites which were part of Group X (page 7, 5th paragraph of the Remarks). This argument is not found to be persuasive because Group X as restricted in Application 13/140,429 did not comprise a maize plant and thus the claims as presented in the instant Application are broader than the restricted group of the ‘429 Application.
Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,844,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the hybrid maize plant of the ‘400 claims represent a species that both renders obvious and anticipates the instant claims.
	Applicant argues that the claims of the instant application are drawn to maize chromosomal target sites which were part of Group X (page 8, 4th paragraph of the Remarks). This argument is not found to be persuasive because Group X as restricted in Application 13/140,429 did not comprise a maize plant and thus the claims as presented in the instant Application are broader than the restricted group of the ‘429 Application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a nucleic acid molecule comprising a target site located on chromosome 5 between a umc1475 and uaz190 molecular marker and a heterologous nucleic acid, and a maize plant comprising said nucleic acid molecule.
	Applicant describes maize transformation event 5307 which was produced as a random event using Agrobacterium-mediated transformation using the transformation plasmid shown in instant Figure 1 (pages 30-31 of the Specification).
	Applicant does not describe the vast genus of nucleic acid molecules and maize plants comprising same as claimed. At claims 1, 5 and 7 the structures “umc1475” and “uaz190” lack adequate written description because they appear to be improperly incorporated by reference, the instant Specification does not appear to even reference where these structures are described in the instant art.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	Applicant argues that claim 1 is herein amended to further define the "heterologous nucleic acid" feature as comprising a gene which, when transferred to a plant, confers antibiotic resistance, virus resistance, pest resistance, disease resistance, herbicide tolerance, improved nutritional value, improved performance in an industrial process or altered reproductive capability. 
	Applicant argues that the Examples teach that the claimed target site between umc1475 and umc190 is acceptable for insertion of a functional nucleic acid, as event 5307 lies between these markers and is efficacious against corn rootworm and has good agronomic performance. Applicant argues that paragraph [00144] of the specification states that "consistent agronomic performance of the transgene of event 5307 over several generations under field conditions suggests that these identified regions around the event 5307 insertion site provide good genomic locations for the targeted integration of other transgenic genes of interest." Applicant argues that a person skilled in the art would have understood that insertion of other transgenes to the same region of interest would be beneficial, conferring a desired characteristic upon the plant without negatively impacting other characteristics like agronomic performance and therefore would have understood that the inventors were in possession of the claimed invention (page 6 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Applicant does not specifically describe any means for inserting a heterologous nucleic acid into the recited regions of maize chromosome 5 with any specificity other than ransom insertions using an Agrobacterium transformation method. Applicant further does not describe an insertion method for targeting the specific region on maize chromosome 5 of instant claim 3. The umc1475 and uaz190 molecular markers of claim 1 are 153.57 cM apart on maize chromosome 5 (see Polacco et al 2003, pages 160-161). Applicant only describes one species of the claimed genus. Hence, it remains unclear that Applicant had adequately described the invention as broadly claimed.
	The Examiner notes that Applicant has amended claim 1 to clarify the specific structures described in the sequence listing of the umc1475 and uaz190 molecular markers.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid molecule comprising event 5307, does not reasonably provide enablement for a nucleic acid molecule comprising any heterologous nucleic acid between markers umc1475 (SEQ ID NO: 104) and uaz190 (SEQ ID NO: 107) on maize chromosome 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Applicant claims a nucleic acid molecule comprising a target site located on chromosome 5 between a umc1475 and uaz190 molecular marker and a heterologous nucleic acid, and a maize plant comprising said nucleic acid molecule.
	Applicant teaches maize transformation event 5307 which was produced as a random event using Agrobacterium-mediated transformation using the transformation plasmid shown in instant Figure 1 (pages 30-31 of the Specification). Applicant teaches a possible means of producing the claimed invention on page 43, 146th paragraph referencing Shukla et al 2009 (Nature 459: 437-441 with supplemental information).
	Applicant does not teach the vast genus of nucleic acid molecules and maize plants comprising same as claimed.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant only teaches producing the claimed nucleic acid molecule and maize plant using a non-specific Agrobacterium-mediated transformation method, Applicant does not provide any working examples of using the method of Shukla et al to introduce a heterologous nucleic acid into the claimed maize chromosomal target site. Applicant does not teach how to use the vast number nucleic acid molecules comprising a heterologous nucleic acids within the claimed maize chromosomal target site. The umc1475 and uaz190 molecular markers of claim 1 are 153.57 cM apart on maize chromosome 5 (see Polacco et al 2003, pages 160-161). Applicant only teaches one species of the claimed genus.  Hence, it would have required undue trial and error experimentation to make and especially use the invention within the full scope of the claims.
	Where the specification discloses only a starting point for further iterative research in an unpredictable and poorly understood field and offers no guidance or predictions about particular substitutions to be made, and where there is a need to engage in a systematic screening process for each of the candidate compounds, experimentation is considered to be excessive. See Wyeth v. Abbott Laboratories, Nos 12-1223,-1224 (Fed. Cir. 2013).
	Applicant argues that claim 1 is herein amended to provide to further define the "heterologous nucleic acid" feature as comprising a gene which, when transferred to a plant, confers antibiotic resistance, virus resistance, pest resistance, disease resistance, herbicide tolerance, improved nutritional value, improved performance in an industrial process or altered reproductive capability. Applicant argues that [the] examples teach that the claimed target site between umc1475 and umc190 is acceptable for insertion of a functional nucleic acid in plants, as event 5307 lies between these markers and is efficacious against corn rootworm and has good agronomic performance. Applicant argues that one skilled in the art could use known techniques without undue experimentation such as the use of zinc finger nucleases to target other heterologous sequences comprising genes of interest to the specific locus, as described in the Examples in paragraph [00146] (pages 6-7 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Applicant provides a very limited amount of direction or guidance, provides very limited working examples of the invention, and the breadth of the claims of the claims in general are very broad. Applicant does not specifically teach any means for inserting a heterologous nucleic acid into the recited regions of maize chromosome 5 with any specificity other than ransom insertions using an Agrobacterium transformation method. At the time of Applicant’s invention, targeted insertion of heterologous nucleic acids into the maize genome was not routine. Hence, it would have required undue trial and error experimentation to practice the claimed invention within the full scope of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (U.S. Patent 6,713,259) in view of Rosati et al (2008), Polacco et al (2003) and Maize Genetics and Genomics Database (MGGD) (downloaded November 2022).
	Levine discloses corn event MON810 comprising a heterologous nucleic acid conferring pet resistance from the Cry1AB insecticidal protein produced by particle acceleration technology at column 9, lines 47-57.
	Rosati et al teaches that the corn event MON810 is located on maize chromosome 5 at locus AC185641. MGGD teaches that locus AC185641 is located at coordinate at bin 5.03, Polacco et al teaches that locus umc1475 (recited in instant claim 1) is also located at bin 5.03.
	It would appear that the corn event MON810 disclosed by Levine could fall within the recited region of chromosome 5 recited in instant claim 1 and thus would anticipate the instant claims. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Patent 6,713,259) in view of Rosati et al (28 February 2008).
Levine teaches corn event MON810 comprising a heterologous nucleic acid conferring pet resistance from the Cry1AB insecticidal protein produced by particle acceleration technology at column 9, lines 47-57.
	Levine is silent as to where the corn event MON810 occurs in the maze genome.
	Rosati et al teaches that the corn event MON810 is located on maize chromosome 5 at locus AC185641.
	The instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claim to produce the claimed nucleic acid molecule and maize plant using the method taught by Levine, which is substantially equivalent to the Agrobacterium-mediated transformation used by Applicant (page 30, paragraph 00102 of the instant Specification). Rosati et al teaches that one of ordinary skill in the art would have had a reasonable expectation of success in introducing a heterologous nucleic acid into chromosome 5 of maize. Applicant does not teach any unexpected results as Applicant used a method similar to Levine to randomly introduce a heterologous nuclei acid into a maize plant. Levine had taught that it was desirable to introduce heterologous nucleic acids encoding pest resistance into maze using known methods.
Conclusion
No claims are allowed.
This Office action is non-final in view of the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663